Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
This is a Final Office Action on the merits. Claims 1-19, 11-14 are currently
pending and are addressed below.

Response to Arguments
Applicant’s arguments, see correspondence, filed 04/13/2021, with respect to the rejection(s) of claims 1-9, and 11-14 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rogalla et al (US Pub. 2012/0267055 A1), hereafter known as Rogalla.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ban et al (US Pub 20060104788 A1), hereafter known as Ban, in light of Beers et al (US. Pub 5680936), hereafter known as Beers, in light of Rogalla et al (US Pub 2012/0267055 A1), hereafter known as Rogalla.
For Claim 1, Ban teaches A component supply device, comprising: (Fig. 2, the object picking system 30)
	A component support section configured to support multiple components in a scattered state; (Fig. 2, container 32)
	An imaging device configured to image the component supported by the component support section; (Fig. 2, video camera 36)
	A component holding head including a holder; (Par. 70-71 teaches the hand used for holding the component as being selected via an automatic tool changer, which would inherently include a holder).
	A holding tool detachably attached to the holder and configured to hold the component supported by the component support section; (Par. 70-71 teach the system as changing holding tools via an automatic tool changer, thereby inherently being detachably attached).
	A head moving device configured to move the component holding head to any position above the component support section along a first direction and a second direction perpendicular to the first direction; (See Figure 2.  [0029] also describes how the arm can move in 3 directions.)
	A memory device configured to memorize a link between an orientation of the component supported on the component support section and a type of the component holding tool used for holding the component of the orientation; and (Par. 9 teaches comparing the image data captured from the imaging system with stored appearance information of a model of the part to be picked up so as to define the orientation of the part.  From this orientation, a picking mechanism is determined.  Par. 12 further teaches selecting a type of hand for grabbing the part as a function of the determined picking mechanism.  In this way, it can be seen that the system is storing in memory a model of the part to be grasped and uses this model to determine, from the video camera, the orientation of the component in the container.  Then, from the determined orientation of the part, the correct end effector can be chosen from the available end effectors as known by the systems memory.)
	A control device including (Fig. 2, controller 38)
	An orientation determining section configured to determine the orientation of the component supported on the component support section and a type of the component holding tool used for holding the component of the orientation; and (Par. 48,“the three-dimensional position /orientation of an entire workpiece is measured using the three-dimensional visual sensor” Fig. 4, step S9)
	A holding tool deciding section configured to decide which of a plurality of holding tools to attach to the holder that corresponds the type of component holding tool memorized in the memory device and linked to the orientation of the component determine by the orientation determining section. (Par. 12 teaches selecting a type of hand to be used when performing the picking motion based on the results of the determining section. Par. 70-71 further teach an automatic tool changer for selecting, and inherently attaching to the holder, the holding tool.)
	Ban does not teach A component carrier configured to receive the component from the holding tool, the component carrier being slidable in the second direction; 
	Or that the holder be arranged along an axis, a holding tool pivoting device configured to rotate the holder 90 degrees from a vertical direction to a pivoted position, and a holding tool rotating device configured to rotate the holder around the axis.
	Beers, however, does teach A component carrier configured to receive the component from the holding tool, the component carrier being slidable in the second direction; (Figure 3, Page 10, Column 5, Line 10.  Beers teaches a pair of parallel output conveyors for removing tested components.   The conveyors slide in a non vertical direction.)
	Therefore, it would be obvious to combine Ban’s teaching of a component supply device with Burke’s method of having a slidable carrier taking the components away from a robotic arm that lifts and moves the components.  A person of ordinary skill in the art prior to the effective filing date would do this because it would allow the parts to continue to a machine that would assemble the components, or towards a person who could assemble the components now that they’ve been sorted or aligned properly.
	Rogalla, however, does teach that the holder be arranged along an axis, a holding tool pivoting device configured to rotate the holder from a vertical direction to a pivoted position, and a holding tool rotating device configured to rotate the holder around the axis.  (Figures 1 and 2. [0031].   As shown, the gripper (which holds components for manufacturing) is generally vertical.  It can rotate around axis A6, and pivot long axis A5.)
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ban’s component supply device with Rogalla’s teaching of having the holding tool rotate around a central axis and pivot from vertical to horizontal because, it would give the tool degrees of freedom to pick up pieces in certain positions, and replace them in certain positions.
	However, it would be obvious the tool pivoting device rotate 90 degrees.  It would be obvious to one of ordinary skill in the art prior to the effective filing date because it would allow the gripper to place items on shelves or trays that are close to level with the gripper’s pivotable axis and it would grand the holder more maneuverability.
	

For Claim 3, modified Ban teaches The component supply device according to claim 1, wherein
	The component holding tool is configured to pick up and hold the component using air suction, (Par. 26, “It should be noted that the term "hand" used in this application means an end-effector having a function for holding an object, such as a gripper, a universal hand, a suction hand, and so on.”)
	
	The memory device is further configured to memorize a link between the orientation of the component supported by the component support section and an index value for a suction amount of air when the component is picked up and held by the component holding tool, and
	The control device includes an index value deciding section configured to decide the index value memorized in the memory device and linked to the orientation of the component determined by the orientation determining section as the index value when picking up an holding the component of the orientation. (The robot as taught by Ban is further configured to memorize a link between the orientation of the component supported by the component support section and an index value. As detailed by Ban, the orientation of the component to be picked is compared to a stored model of the part (Par. 9). If the part is determined to be in an orientation that is graspable, the end effector is configured to clamp onto the part. If, however, the part is determined to be in an orientation which is not graspable, the end effector is configured to remain in an unclamped state. The clamped/unclamped state can be interpreted as an index value with two binary states. This index value, as it relates to a suction hand, would be defined as an on/off state for the vacuum. Additionally, since the system is described as being able to perform the actual act of holding and releasing components, it is inherent that an index value deciding section is incorporated that enables the end effector to transition between an on/off state.)

For Claim modified 4, Ban teaches The component supply device according to claim 1, further comprising:
	A holding tool station configured to store the plurality of holding tools. (Par. 70-71 teach an automatic tool changer for mounting different hands. It is inherent that an automatic tool changer includes a holding station to store the plurality of tools.).

For Claim 11, modified Ban teaches The component supply device according to claim 1, wherein
Ban, however, does not teach The component carrier includes a plurality of component supply positions arranged in a row in the first direction, each of the component supply positions configured to receive one of the components from the holder.
Beers, however, does teach The component carrier includes a plurality of component supply positions arranged in a row in the first direction, each of the component supply positions configured to receive one of the components from the holder. (Figure 3, Page 10, Column 5, Line 10.  Beers teaches a pair of parallel output conveyors for removing tested components.   The conveyors are parallel in what could be the first direction.)

For Claim 13, modified Ban teaches The component supply device according to claim 1, wherein the component holding head includes a support shaft around which the holding tool pivoting device rotates the holder.
Modified Ban does not teach wherein the component holding head includes a support shaft around which the holding tool pivoting device rotates the holder.
Rogalla, however, does teach wherein the component holding head includes a support shaft around which the holding tool pivoting device rotates the holder. (Please refer to figures 1 and 2.  The support shaft is the shaft at which axis A5 pivots around.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine modified Ban’s component holding and moving device with Rogalla’s method of having a support shaft around which the holder can pivot because have a shaft at the joint will establish stability and provide a locked point that allows other forces to act upon the parts without breaking the connection.
For Claim 14, modified Ban teaches The component supply device according to claim 1, wherein the axis is in the vertical direction. (See Figure 2, 6A, and 6B.  The tool is intended to be arranged vertically in a downwards direction when in use)
	
For Claim 2, modified Ban does not explicitly teach the memory device is further configured to memorize a link between the orientation of the component supported on the component support section and a movement speed when moving the component holding tool using the moving device, and the control device includes a movement speed deciding section configured to decide the movement speed of the component holding tool memorized in the memory device and linked to the orientation of the component determined by the orientation determining section as the movement speed when moving the component holding tool that is holding the component of the orientation using the moving device.
However, Yoshida teaches a robot which changes the speed at which held components are moved at. As seen in Par. 51, the holding mode information includes the position of the luggage, the tool used for holding the luggage, and the speed with which to move the luggage. Yoshida further teaches a control device (robot controller 120B) which controls the movement speed of the component holding tool. Paragraphs 50-51 detail the control part 121B of the robot controller 120B acquiring position information of the luggage and a corresponding movement speed for which the luggage is to be moved when held. It would have been obvious to one of ordinary skill in the art prior to the filing date to incorporate the teachings of Yoshida into Ban so that components in different orientations could be moved at different speeds. This would be advantageous since the position of the center of gravity of the component may change in relation to the location at which the component is grasped at. The resulting offset between the two forces would cause a torque to act on the component and may make the component more susceptible to falling out of the robots hand if moved too quickly.

Claims 5, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bans modified by Beers as modified by Rogalla in light of Battisti et al (US 20100063629 A1), hereafter known as Battisti.
Regarding claim 5, Ban teaches the component supply device according to claim 1.
Ban does not explicitly teach the component supply device further comprising: a supply apparatus oscillating device that scatters that the component on the component support section by oscillation.
However, Battisti teaches a supply apparatus oscillating device that scatters that the component on the component support section by oscillation (Par. 15).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Battisti into Ban so that parts could be reoriented to make them easier for picking up.
Regarding claim 6, Ban teaches the component supply device according to claim 1.
Ban does not explicitly teach the component supply device further comprising: a component storage apparatus that supplies the components to the component support section, the component storage apparatus being detachably attached to the component supply device.
However, Battisti teaches a component storage apparatus that supplies the components to the component support section (Par. 123, Figs. 1-2 feed hopper 20). While Battisti does not explicitly state that the component storage apparatus is detachably attached to the component supply device, it would have been obvious to one of ordinary skill in the art to make it detachable for purposes of improving serviceability. Additionally, there is no critical reason provided by the applicant as to why the component storage apparatus needs to be detachable.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Battisti into Ban so that when the component support section runs out of parts, additional stored parts could be supplied to maintain work flow.
For Claim 12, modified Ban teaches the component supply device according to claim 1, further comprising:
Ban does not teach A component collection container arranged at a first end of the component support section to collect components scraped from the component support section to be returned to a second end of the component support section.
Battisti, however, does teach A component collection container arranged at a first end of the component support section to collect components scraped from the component support section to be returned to a second end of the component support section. ([0006].  Battisti shows that in previous arts, parts that are not properly oriented fall into a storage device, such as a bucket, which are then returned  to the upstream end of the component supply.
Therefore, it would be obvious to one of ordinary skill in the art to combine modified Ban’s component supply device with Battisti’s method of collecting scraped or improperly aligned parts in a container and returning them to the component supply.  A person of ordinary skill in the art at filing date of the invention would do this because if the parts are still usable but are scraped because of their positioning, simply placing them back in the supply may fix this issue and render them usable again.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ban as modified by Beers as modified by Rogalla in light of Ochiishi et al (US 20150016933 A1), hereafter known as Ochiishi.
Regarding claim 7, Ban teaches the component supply device according to claim 1.
Ban does not explicitly teach the component supply device further comprising: the plurality of holding tools includes a first suction nozzle and a second suction nozzle, wherein a diameter of the first suction nozzle is greater than a diameter of the second suction nozzle.
However, Ochiishi teaches the plurality of holding tools includes a first suction nozzle and a second suction nozzle (Par. 37), wherein a diameter of the first suction nozzle is greater than a diameter of the second suction nozzle (Par. 37).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Ochiishi into Ban so that components of different shapes and sizes could be picked up with the nozzle which is sized most appropriately so as to prevent accidentally dropping the part.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ban as modified by Beers as modified by Rogalla in light of Krupyshev et al (US 20150013910 A1), hereafter known as Krupyshev.
	For Claim 8, modified Ban teaches the component supply device according to claim 1, wherein
	Ban does not teach The component support section is one of a plurality of component support sections of the component supply device, the plurality of component support sections arranged in a row in the first direction.
	Krupyshev does teach, however The component support section is one of a plurality of component support sections of the component supply device, the plurality of component support sections arranged in a row in the first direction. (Figure 1, [0062].  Krupyshev shows a series of load port modules that the robotic arm may choose from for preparation of assembly/manufacturing.)
	Therefore, it would be obvious to one of ordinary skill in the art to combine modified Ban’s component supply device with Krupyshev’s having multiple loading modules.  A person of ordinary skill in the art would do this so that parts could be presorted, and so that when parts are to be removed from the loading modules when several parts are available to robotic hand, they are already sorted.

For Claim 9, modified Ban teaches the component supply device according to claim 8, further comprising:
	A camera moving device configured to move the imaging device to any position above the component support section along the first direction. ([0029], Figure 2.  Ban teaches the camera being on the end of the robotic arm, which is a device that can move the camera above the support section in all directions, including the first.)
	Ban does not teach a plurality of support sections for the camera to move over.
	Krupyshev does teach, however A plurality of support sections. (Figure 1, [0062].  Krupyshev shows a series of load port modules that the robotic arm may choose from for preparation of assembly/manufacturing.)
	Therefore, it would be obvious to one of ordinary skill in the art to combine modified Ban’s component supply device, including a camera that can take images of components that moves over the component support section with Krupyshev’s having multiple loading modules.  A person of ordinary skill in the art would do this so that parts could be presorted, and so that when parts are to be removed from the loading modules when several parts are available to robotic hand, they are already sorted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Budniok (US Pub 2018/0281202 A1) and Krumbacher (2013/0305869 A1) relate to component holders that rotate around axis and pivot vertical to horizontal.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Train can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664